Citation Nr: 1609501	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-31 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel






INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from July 1969 to February 1971.  He had service in the Republic of Vietnam and was awarded the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Louisville, Kentucky, Regional Office (RO) which denied service connection for PTSD.  In November 2013, the Board recharacterized the issue on appeal as an acquired psychiatric disorder, to include PTSD, and remanded the issue to the RO for additional action. 


FINDING OF FACT

An acquired psychiatric disorder has not been shown during active service or at any time thereafter.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA
I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim.  VA has issued several notices to the Veteran including a November 2008 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for an acquired psychiatric disorder; what actions he needed to undertake; and how VA would assist him in developing his claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes.  The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VA's duties to notify and to assist as to the issue of service connection for an acquired psychiatric disorder have been met.

II.  Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection for an acquired psychiatric disorder is warranted because his experiences in combat in the Republic of Vietnam caused him to develop a psychiatric disorder.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records make no reference to an acquired psychiatric disorder.  

A July 2007 VA treatment record provides that a PTSD screen was negative.  A June 2008 VA treatment record states that a screen for depression was also negative.

In February 2009 the Veteran was afford a VA PTSD examination.  The examiner noted that the Veteran reported a history of a month-long hospitalization in 1987/1988 for alcoholism and that he reported a long history of alcohol use.  On examination, the Veteran reported that he has dreams and nightmares about "crazy stuff," but that he seldom has dreams or nightmares about the war.  He described stressful events related to his service, including in April 1970 when he was in combat, an incident where he was ambushed, and two incidences of injured comrades.  The examiner noted that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders (DSM) IV stressor criterion but did not meet the criteria for a diagnosis of PTSD.  The examiner noted that he exhibited some PTSD symptoms but was vague about his symptoms and, therefore, it was difficult to determine how frequent, severe, or long in duration his symptoms last.  The examiner diagnosed him with alcohol dependence in early full remission, by the Veteran's report.  The examiner stated that "it appears that his alcohol dependence results from willful use rather than his war time experiences."

A May 2013 VA treatment record provides that a screen for PTSD was negative.

In May 2014 the Veteran was afforded another VA PTSD examination.  The examiner noted that the Veteran reported no stressor-"only regret over killing others in combat."  The examiner opined that, although the Veteran appears to have some sadness in his life, "there is no evidence that supports this culminates into a mental disorder, as defined by DSM-5."  The examiner further noted that the Veteran does not meet the criteria for PTSD under either the DSM-5 or DSM-IV criteria and stated that no evidence of any other psychiatric disorder was discovered.  The examiner diagnosed him with Alcohol Use Disorder, in sustained remission.  The examiner opined that it is less likely than not that the Veteran's Alcohol Use Disorder is related to service as he reported no adverse consequences due to drinking prior to separation from the military.  

In the absence of any evidence of an acquired psychiatric disorder during active service or at any time thereafter, the Board concludes that service connection for the claimed disability is not warranted.  In making this determination, the Board acknowledges the Veteran's service to his country, to include service in combat; however, the Board must apply the law as it exists. See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  Should the Veteran be diagnosed with a psychiatric disability in the future, he is certainly free to re-apply for VA benefits.   


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


